DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 8, 11 – 14, and 17 are allowed. Claims 9, 10, 15, 16, and 18 – 20 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method of handling a recreational vehicle (RV), the RV having a chassis, a plurality of wheels, [[and ]]a vehicle identification, and a structural panel forming a sidewall, an interior wall, a floor, or a ceiling of the RV, said method comprising the steps of providing the structural panel with a readable image internal to the structural panel but readable at an exterior surface of the structural panel, the readable image  associated with an electronic link to a remote server memory located at a remote server, the remote server memory having an instructional reference for the RV and/or a component associated with the RV; electronically scanning the readable image with a handheld electronic device having a processing unit, a wireless communication device, and software stored in handheld electronic device memory configured to scan and to obtain the electronic link; and receiving, with the wireless communication device at the handheld electronic device from the remote server, the instructional reference for the RV and/or component associated with the RV in response to said scanning RV; and displaying, at the handheld electronic device, the instructional reference wherein a user of the handheld electronic device after scanning the readable image can obtain instructional information about the RV and/or component installed or to be installed at the RV.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661